Citation Nr: 1534036	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-25 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to accrued benefits.

4.  Entitlement to recognition of the appellant as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 years for receipt of VA benefits.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty with the New Philippine Scouts from June 1946 to February 1947.  He died in September 1979.  The present appellant is the Veteran's son.

This matter came to the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2015, the appellant testified at a personal hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served in the Philippine Scouts in support of the United States Army from June 1946 to February 1947.  

2.  The Veteran died in September 1979.

3.  By a July 2003 decision and notice letter, the RO denied reopening the previously denied claim of entitlement to service connection for the cause of the Veteran's death; the appellant did not perfect a timely appeal.

4.  Evidence received after the July 2003 RO denial is cumulative and redundant of the record at the time of the prior final denial of service connection for the cause of the Veteran's death and does not raise a reasonable possibility of substantiating the claim.

5.  The appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.

6.  The evidence does not support a finding that the appellant paid for any of the expenses for the Veteran's last sickness or burial.


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision, which denied the claim of entitlement to service connection for the cause of the Veteran's death, is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final July 2003 decision is not new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000(c) (2014).

4.  The criteria for eligibility for VA non-service-connected death pension benefits have not been met. 38 U.S.C.A. §§ 101(2), 107, 1542 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41, 3.203 (2014).

5.  The appellant's claim of entitlement to recognition as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18 is dismissed as moot. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although in Kent, the Court held that to satisfy the above requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish the claim that were previously found insufficient, VA's Office of General Counsel issued a precedential opinion concluding that this requirement is no longer valid in light of the plain language of 38 U.S.C.A. § 5103(a)(1), its legislative history, and subsequent precedent by the U.S. Court of Appeals for the Federal Circuit.  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, a February 2012 letter provided notice to the appellant regarding his claim to reopen for service connection for the cause of the Veteran's death.  The Board finds this notice fully complies with VA's duty to notify.  The appellant was advised of the reasons why the claim was previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denial.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying claim.  The February 2012 letter also identified the requirements for entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318, death pension, accrued benefits, and benefits based on status as a helpless child.  Finally, the letter advised the appellant of how effective dates are assigned and the type of evidence that impacts that determination.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's certificate of death, post service private medical certificates, lay statements, and hearing testimony.  There is no indication of relevant, outstanding records that would support the appellant's claim for entitlement to service connection for the cause of the Veteran's death decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

In January 2015, the appellant was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfills two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the January 2015 hearing the undersigned identified the issues on appeal and inquired as to the appellant's claimed status as a helpless child of the Veteran.  The appellant described his contentions regarding the Veteran's cause of death.  He was also offered an opportunity to ask the undersigned questions regarding his claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues decided on appeal.

II. Criteria & Analysis

A. Claim to Reopen

The appellant seeks service connection for the cause of the Veteran's death.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, certain chronic diseases such as cardiovascular-renal disease, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A certificate of death reflects that the Veteran died in September 1979 at age 54 and lists coronary thrombosis as the disease or condition directly leading to death and that the interval between onset and death was ten minutes.  Hypertension was listed as a condition contributing to the death but not related to the disease or condition causing death.  Service connection was not established for any disability during the Veteran's lifetime, nor was a claim for disability benefits filed prior to his death.

The claim for service connection for the cause of the Veteran's death was denied many times, first in April 1995 following the claim from the Veteran's surviving spouse, and later by the Board in September 1997.  The last final denial was in a July 2003 RO decision.  The appellant was notified of the decision in a separate letter issued the same month.  The appellant did not submit a notice of disagreement with the July 2003 decision or submit new and material evidence within the appellate period.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's last final denial of the claim in July 2003 is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

At the time of the July 2003 RO decision, the evidence of record consisted of the following: the Veteran's military separation documents; the September 1979 certificate of the Veteran's death; correspondence from the National Personnel Records Center (NPRC) indicating that the Veteran's service treatment records were unavailable due to a fire; statements or medical certificates from R. Queliza, M.D., and L. Pangalangan, M.D.; RO letters requesting the actual treatment records from the Veteran's physicians; the September 1997 Board decision, a request for reconsideration, and a Board letter denying the motion for reconsideration; a photograph of the appellant; and lay statements from the Veteran's surviving spouse, from friends or acquaintances of the Veteran, from the appellant's elementary school principal, and from the appellant.

More specifically, the evidence at the time of the July 2003 decision included a June 1995 hand-written statement from R. Queliza, M.D., certifying that he treated the Veteran "as an on and off patient due to hypertension from 1975 to 1979" and that "heart ailment which was incurred while in the service of the Philippine Scout."  Dr. Queliza added that "[t]his is issued for any purpose that it may serve."  In July 1995 correspondence, the Veteran's surviving spouse reported that the Veteran felt dizziness upon his discharge in February 1947 and felt the same many times until his death in September 1979.  An October 1995 typed medical statement from R. Queliza, M.D., indicated that the records of treatment for hypertension from 1975 to 1979 were lost, but that the Veteran had told him that he was diagnosed as hypertensive since 1947 and had sought consultations from private physicians.  Again, Dr. Queliza noted, "This certificate is issued to him for any purpose it may serve."  

In response to an RO letter asking the surviving spouse to provide records of the medical consultations with private physicians referenced by Dr. Queliza, in March 1996, the appellant submitted a photocopy of a handwritten letter dated in October 1947 from L. Pangalangan, M.D., "to certify" that the Veteran was treated as an outpatient in October 1947 due to hypertension.  Dr. Pangalangan added, "This is issued to him for any purpose it may serve."

In the September 1997 decision, the Board found that the medical statements provided did not constitute competent medical evidence sufficient to establish that hypertension had been present in service and that chronic hypertension was present continuously from the time of service separation until the Veteran's death, to know the clinical basis used to support the medical conclusion that the Veteran had hypertension in October 1947, or to demonstrate that any disease of service origin substantially or materially contributed to the cause of his death due to a coronary thrombosis.

The appellant's application to reopen the claim for service connection for the cause of the Veteran's death was denied in July 2003 because new and material evidence had not been received showing a causal connection between coronary thrombosis and hypertension and the Veteran's military service, or that these conditions had been diagnosed in service or within one year after military discharge.  

Subsequent to the July 2003 RO decision, additional evidence was associated with the claims file, including medical certificates regarding the appellant's conditions; the appellant's birth certificate; the Veteran's marriage certificate; lay statements from an administrator at the appellant's elementary school and from the appellant; and hearing testimony.

Most of the additionally received evidence is new in the sense that it was not previously before the RO at the time of the July 2003 denial.  However, the new evidence is not material.  Most of the evidence relates to the appellant's claimed permanent incapacity and is not pertinent to the issue of whether a disease or disability related to service caused or contributed to the Veteran's death.  Evidence pertinent to the cause of the Veteran's death included the appellant's notice of disagreement and substantive appeal, wherein he asserted that the Veteran was treated for hypertension in October 1947 and it was the cause of his death.  

The Board finds that none of the additional evidence includes any competent evidence suggesting that hypertension manifested during service, that the Veteran was treated in October 1947 as alleged, or that he had a chronic hypertension disability that continued from service until the time of his death in 1979.  Similarly, the appellant's lay assertions of such treatment for hypertension in 1947 are redundant of evidence of record.  In addition, there is no medical or lay evidence to suggest that coronary thrombosis began during military service or was otherwise related to military service.  Therefore, the Board finds the evidence added to the claims file since the July 2003 RO decision is either cumulative or redundant of the evidence of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.   

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for the cause of the Veteran's death has not been received.  As such, the requirements for reopening the claim are not met.  As the appellant has not fulfilled his threshold of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. Accrued Benefits

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which an individual was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid," payable to the living person first listed: (A) the veteran's spouse; (B) the veteran's children (in equal shares); (C) the veteran's dependent parents (in equal shares).  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2014).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(6).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) (2014).  

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the veteran had a claim pending at the time of his death; (iii) the veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

Here, the appellant asserts that the Veteran was a New Philippine Scout during World War II and, therefore, he is entitled to accrued benefits.  The record does not indicate, nor is it alleged, that the Veteran had a claim pending for benefits at the time of his death, nor were there any benefits due to him but unpaid prior to the last date of entitlement.  In addition, the appellant has not asserted and the evidence does not reflect that he bore the expense of the Veteran's last sickness and burial.  Rather, the appellant was 23 years old at the time of the Veteran's death and indicated in written statements and testimony that he had no money and had never worked.  The Board finds that the evidence does not support a finding that the appellant bore the expense of the Veteran's last sickness or burial.

The Veteran's Certificate of Death reflects that he died in September 1979.  The current appellant's claim for accrued benefits was received in February 2012, more than three decades after the Veteran's death.  

Therefore, because the appellant's accrued benefits claim was not submitted within one year of the Veteran's death, the accrued benefits eligibility requirements have not been met and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, as the law is dispositive in this case, this claim must be denied.

C. Death Pension

VA shall pay a pension to a child of a deceased Veteran who served during a period of war and met the qualifying service requirements.  38 U.S.C.A. § 1542.

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  § 101(24).  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. §§ 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including guerrilla service, is recognized service for certain VA purposes of compensation benefits but not for pension benefits under Chapter 15.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  As such, the law provides that nonservice-connected pension benefits are not available to an individual who served in the recognized guerrilla forces, the New Philippine Scouts, or the Philippine Army, or to his surviving spouse or child.  See id. 

In this case, the Veteran had service in the Philippine Scouts in support of the United States Army from June 1946 to February 1947.  See WD AGO Form 53-55 (Report of Separation).  The Veteran's certificate of death and the appellant's birth certificate reflect that the Veteran was married to the appellant's mother when he died.  The appellant subsequently indicated that his mother had died in February 2000. 

The Veteran's service in the Philippine Scouts is not considered active military service under 38 U.S.C.A. § 101(24) and does not qualify for nonservice-connected death pension benefits.  See 38 U.S.C.A. § 107(a).  The appellant has not asserted that the Veteran had any other qualifying service.  Further, he does not contend that this service, as verified by the service department, is erroneous.  Therefore, as a matter of law, the appellant is not eligible for nonservice-connected death pension benefits.  38 U.S.C.A. § 107(a); Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).

D. Recognition as Helpless Child

The appellant seeks recognition as a helpless child of the Veteran on the basis of having been permanently incapable of self-support prior to reaching the age of 18 years as defined by 38 U.S.C.A. § 101(4)(A) and 38 C.F.R. § 3.57.

Because the Board has found that VA benefits for the cause of the Veteran's death, accrued benefits, and death pension benefits are not available to the appellant, the matter of the appellant's claim of entitlement to recognition as a helpless child on the basis of having been permanently incapable of self-support prior to age 18 is rendered moot.  Accordingly, the issue of recognition as a helpless child of the Veteran is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990) (discussing the "case or controversy" requirement that appellants have standing).


ORDER

The application to reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to recognition as a helpless child of the Veteran on the basis of having been permanently incapable of self-support prior to reaching age 18 is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


